Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claim(s) 1-2, 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 20190146883) in view of  Weatherhead (US 20070104369).

 Regarding claims 1 and 12:
 
Miyazaki (US 20190146883, IDS) discloses discloses a method of managing image data packets (ss recited in claim 1), and image display apparatus (as recited in claim 12) comprising: 
an input/output interface (200) through which an image (80a, 80b) is received ([0047-0050], Fig. 5); 
a display (HMD 100, Fig. 6) configured to display the image ([0050-0055]); and 
a processor (10, Fig. 2), determine whether there is a loss in at least one packet data ([0040-0042]), which the user is looking at (looking at image for display panel),  and based on the determining that there is the loss, request to retransmit the lost at least one data packet ([0115-0117]).  

Note that Miyazaky (US 20190146883) does not specifically disclose that the image divided into a plurality of segments; identify a segment which a user is looking at, from among a plurality of segments.

Weatherhead (US 20070104369) discloses an image divided into a plurality of segments ([0027-0028] a segmented video image, i.e. piece of video footage regions or video image area, being displayed in display area. A video streamoutput data may be compared and/or correlated with other regions or segments of the display, viewer attentiveness to various parts of visual media); 
identifying a segment (segment in the display, see Fig. 7) which a user is looking at (watching the student screen in different portion of display screen), from among the plurality of segments ([0027-0028]); determining whether there is a loss (lack of data) in at least one data packet looking at display in the segment which the user is looking at, from among the plurality of segments ([0027-0028, 0077-0078]) ([0077] discloses video/image(s) may be changed to show the presence of data, or perhaps to show the lack of data, or a combination of data. Visualizations of data may be made as the data are collected. Student's interaction with a system interface by watching the student's screen with overlaid eye information showing where the student is looking and. In [0078].  Automatic region detection may be used to scan the video as seen by the viewer and detects that the viewer's eye or eyes did not view that region). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyazaki with the teaching of Weatherhead, thereby segmented regions may be used to track specific visual elements of interest within a video of the head mounted display device.
 	Regarding claim 4:
Miyazaki (US 20190146883, IDS) discloses receiving, in response to the requesting, a retransmitted data packet corresponding to the lost at least one data packet ([0116-0117]).  

Regarding claim 5:
Miyazaki in view of Weatherhead disclose wherein the plurality of segments (e.g. segment 1, segment 2) are independently decode (alkalized display image) ([0058-0059]).  

Regarding claim 6:
Miyazaki in view of Weatherhead discloses wherein the identifying of the segment which the user is looking at [0058], from among the plurality of segments, comprises: determining a viewport (location of the gaze Fig. 7) at which the user is looking ([0058, 0071]) (in [0071], Fig. 7, discloses outputting data from an analysis of external data. A digital media segment is displayed or presented 702 to a subject or subjects. The digital media segment generally comprises a series of series of frames that the subject views. Data, such as for example eye-tracking data, pertaining to the locations on the screen that the subject or subjects gaze at while viewing the digital media segment are recorded 704. A display frame is selected from the series of frames 706. The display frame may be used as a backdrop on which the recorded data set is plotted 710. In this manner, a snapshot is provided of screen locations viewed by the subject while watching the series of frames in the digital media segment. Alternatively, the recorded data may be presented in a display that includes the display frame with additional information presented around or outside of the frame boundaries); and 
identifying a segment to which the determined viewport belongs, from among the plurality of segments (Each segment may be referenced by its unique segment identifier and identify a segment with gaze location (see [0058, 0071), and Fig. 7).  S.ame motivation as applied to claim 1). Same motivation as applied to claim 1.

Regarding clam 7:

Miyazaki in view of Weatherhead discloses wherein the determining of the viewport comprises determining the viewport based on a viewing angle of a gaze of the user ([0071-0074] i.e. data point per frame that indicates a point on the screen where the subject's eye were pointed during that frame), a gaze direction of the user, and a segment identifier allocated to each of the plurality of segments (see, [0071-0074]). Same motivation as applied to claim 1.

Regarding claim 8:
Miyazaki in view of  Weatherhead  discloses when the determined viewport belongs to two or more segments ([0058, 0071-0074]), further dividing each of the plurality of segments into a plurality of sub-segments (i.e. view point in different location og the segments); and identifying a sub-segment to which the viewport belongs (i.e. identify by identifier viewpoints locations), from among the plurality of sub-segments, wherein the determining of whether there is the loss ( lack of data in the segments ) in the at least one data packet in the segment, which the user is looking at, from among the plurality of segments (see Weather head, [0027-0028, 0077-0078]) , comprises determining whether there is a loss in at least one data packet  (i.e. lack of data) in the identified sub-segment, and wherein, based on that there is the loss in the at least one data packet in the sub- segment (see Weatherhead, [0027-0028, 0077-0078), 
Miyazaki discloses the requesting to retransmit the lost at least one data packet in the user is looking at comprises requesting to retransmit the lost at least one data packet in which the user is looking at (see Miyazaki, [0040-0042, 0115-0117]). Same motivation as applied to claim 1. 
  
Regarding claim 9:
Miyazaki wherein the requesting to retransmit the lost at least one data packet comprises transmitting a packet of the lost at least one data packet (see Miazaki, 0040-0042, 0115-0117). 
Miyazaki in view of Weatherhead discloses packet identifier of the lost at least  data packet (see Weather head, [0027-0028, 0077-0078). Same motivation as applied to claim 1. 
 
Regarding claim 10:
Yamamazaki discloses  wherein the requesting to retransmit the lost at least one data packet ([0115-0117]); and 
Yamamazaki in view of Weatherhead discloses transmitting an identifier of a segment to which the lost (lack of data) at least one data packet belongs (([0027-0028, 0077-0078])).  Thereby, providing a high-efficient display device. 

Regarding claim 11:
Miyazaki as modified Weatherhead discloses periodically receiving an entire image (composite image) that the user is to look at (see Miyazaki, [0071-0072]). Thereby, providing a high-efficient display device. 
 
Regarding claims 2 and 13:

 Miyazaki discloses wherein the I/O interface (200) is configured to share with a sender (source) sending the image (retransmit the image) (see Fig. 8, [0102-0103], Fig. 17, [0115-0117]), 
Miyazaki in view of Weatherhead discloses a number of the plurality of segments and each of segment identifiers respectively allocated to the plurality of segments (Weatherhead [0058-0059]).  Same motivation as applied to claim 1. 

Regarding claim 14:
Miyazaki discloses wherein the I/O interface is configured to receive, in response to the requesting by the processor (10, Fig. 2, [0040-0042] ), a retransmitted data packet corresponding to the lost at least one data packet ([0115-0117]).  

Regarding claim 15:
Miyazaki discloses the processor is further configured, when the identifying, by the processor, of the segment which the user is looking at ([0115-0117]); and 
Miyazaki in view of Weatherhead discloses plurality of segments and   from among a the plurality of segments comprises, to: determineing a viewport at which the user is looking; and identifying the segment to which the determined viewport belongs, from among the plurality of segments ([0057-0061]).  Same motivation as applied to claim 12.

Regarding claim 16:
Miyazaki discloses  wherein the image display apparatus comprises a head mounted device ([0115]).  

Regarding claim 17:
 Miazaki discloses a non-transitory computer readable medium having recorded thereon a program ([0045]), the program executed by at least one processor (10, [0040], [00450046]), performs a method of managing image data packets ([0048-0049]), the method comprising: 
receiving an image; image which a user is looking at (i.e. right point of view at [0051], ([0115-0117]) , determining whether there is a loss in at least one data packet   ([0115-0117]), and based on the determining that there is the loss in the at least one data packet in the segment, requesting to retransmit the lost at least one data packet in the segment, which the user is looking at ([0115-0117]). 
 Note that Miyazaky (US 20190146883) does not specifically disclose that the image divided into a plurality of segments; identify a segment which a user is looking at, from among a plurality of segments.

Weatherhead (US 20070104369) discloses an image divided into a plurality of segments ([0027-0028] a segmented video image, i.e. piece of video footage regions or video image area, being displayed in display area. A video streamoutput data may be compared and/or correlated with other regions or segments of the display, viewer attentiveness to various parts of visual media); 
identifying a segment (segment in the display, see Fig. 7) which a user is looking at (watching the student screen in different portion of display screen), from among the plurality of segments ([0027-0028]); determining whether there is a loss (lack of data) in at least one data packet looking at display in the segment which the user is looking at, from among the plurality of segments ([0027-0028, 0077-0078]) ([0077] discloses video/image(s) may be changed to show the presence of data, or perhaps to show the lack of data, or a combination of data. Visualizations of data may be made as the data are collected. Student's interaction with a system interface by watching the student's screen with overlaid eye information showing where the student is looking and. In [0078].  Automatic region detection may be used to scan the video as seen by the viewer and detects that the viewer's eye or eyes did not view that region). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyazaki with the teaching of Weatherhead, thereby segmented regions may be used to track specific visual elements of interest within a video of the head mounted display device. 

Regarding claim 18:
Miyazaki discloses wherein, when the lost at least one data packet is greater than one packet, the request to retransmit the lost at least one data packet [0115-0117];
Miyazaki in view Weatherhead discloses in the segment comprises an identifier for each of the lost at least one data packet ([0027-0028, 0077-0078]).  Same motivation as applied to claim 12.

Regarding claim 19:
Miyazaki discloses on the determining that there is the loss in the at least one data packet outside the segment, which the user is looking at, ignoring (discounting or overlokking) the lost at least one data packet outside the segment ([0040-0042], and0115-0117).  

Regarding claim 20:
Miyazaki in view of Weatherhead discloses wherein, a number of segments of the plurality of segments is received prior to the receiving of the receiving of the image divided into the plurality of segments (Weatherhead, [0027-0028, 0077-0078).
Same motivation as recited in claim 12.



2.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 20190146883) in view of Weatherhead (US 20070104369) further in view of Teruhi (US 20030072269).

Regarding claim 3:
Miyazaki in view of Weatherhead discloses segmented display with identifier (see weatherhead, [0071-0072]). 

However, Weatherhead does not specifically disclose wherein at least one of a synchronization source identifier for synchronization between a sending device and a receiving device of the data packet, a payload type, or a packet identifier in a data header field.   
 
Teruhi (US 20030072269) discloses at least one of a synchronization source identifier (SSRC) for synchronization between a sending device (11) and a receiving device (12, see Fig. 1-2) of the data packet (see Fig. 1 and 4) ([0045]), a payload type, or a packet identifier in a data header field ([0045-0046]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyazaki with the teaching of Weatherhead, thereby providing high efficient data transmission in the HMD device.


Pertinent Art
3.	The pertinent art of record Deavan (US 20060294125) discloses display device.



Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692